Case 8:19-cv-02477-DOC-DFM Document 1 Filed 12/20/19 Page 1 of 5 Page ID #:1



  1 AUSTIN B. KENNEY (State Bar No. 242277)
      abk@severson.com
  2 KATHERINE FIGUEROA (State Bar No. 316565)
      kf@severson.com
  3 SEVERSON & WERSON
      A Professional Corporation
  4 The Atrium
      19100 Von Karman Avenue, Suite 700
  5 Irvine, California 92612
      Telephone: (949) 442-7110
  6 Facsimile: (949) 442-7118

  7 Attorneys for Defendant
      BANK OF AMERICA, N.A. (also
  8 erroneously sued as Bank of America
      Corporation)
  9
                                  UNITED STATES DISTRICT COURT
 10
                                CENTRAL DISTRICT OF CALIFORNIA
 11
      TIANA YANG, an individual,                         Case No. 8:19-cv-2477
 12
                         Plaintiff,
 13                                                      NOTICE OF REMOVAL OF
                vs.                                      UNLIMITED CIVIL ACTION
 14                                                      UNDER 28 U.S.C. §§1331 AND 1332
      BANK OF AMERICA
 15 CORPORATION, a Delaware                              [FEDERAL QUESTION AND
    Corporation; BANK OF AMERICA,                        DIVERSITY OF CITIZENSHIP
 16 NATIONAL ASSOCIATION, an entity                      JURISDICTION]
    of unknown form; and DOES 1 through
 17 100, inclusive,
                                                         [Removed from Orange County
 18                      Defendants.                     Superior Court of California Case No.
                                                         30-2019-01111199-CU-BC-CJC]
 19
                                                         Action Filed: November 12, 2019
 20

 21

 22

 23

 24

 25

 26
 27

 28

      70001.0583/15161380.1
                              NOTICE OF REMOVAL OF UNLIMITED CIVIL ACTION UNDER 28 U.S.C. §§1331, 1332
Case 8:19-cv-02477-DOC-DFM Document 1 Filed 12/20/19 Page 2 of 5 Page ID #:2



  1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF
  2 CALIFORNIA, AND TO ALL PARTIES AND THEIR ATTORNEYS OF

  3 RECORD:

  4            PLEASE TAKE NOTICE that Defendant BANK OF AMERICA, N.A.
  5 (also erroneously sued as Bank of America Corporation) (“BOFA”) hereby removes

  6 the above-captioned action from the Superior Court of the State of California,

  7 County of Orange, to the United States District Court, Central District of California,

  8 based on federal question and diversity jurisdiction, pursuant to 28 U.S.C. §§1331,

  9 1441, and 1446.

 10            1.        Plaintiff Tiana Yang (“Plaintiff”) filed a civil action in the Orange
 11 County Superior Court on November 12, 2019, entitled Tiana Yang v. Bank of

 12 America Corporation, et al., case number 30-2019-01111199-CU-BC-CJC (the

 13 “State Court Action”). Plaintiff asserts five claims in the State Court Action against

 14 BofA : (1) Conversion Per Cal. Com. Code §3420 et seq.; (2) breach of contract; (3)

 15 breach of good faith and fair dealing; (4) violation of Electronic Fund Transfer Act

 16 (“EFTA”), 15 U.S.C. §1693, et seq.; and (5) violation of UCL at Cal. Bus. & Prof.

 17 Code § 17200. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

 18 orders served upon or by BofA in the State Court Action are attached hereto as
 19 Exhibit 1.

 20            2.        This Notice of Removal is timely under 28 U.S.C. § 1446(b) and Fed.
 21 R. Civ. P. 6(a) because it is filed on December 20, 2019, which is within 30 days

 22 after the receipt by BofA, through service or otherwise, of a copy of the initial

 23 pleading setting forth the claim for relief upon which this action is based.

 24            3.        On November 21, 2019, BofA was served with the Summons and
 25 Complaint. BofA has not yet filed an answer or otherwise responded to the

 26 complaint in the State Court Action.
 27            4.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 84(c) and
 28 1441(a) because the United States District Court for the Central District of

      70001.0583/15161380.1                             2
                              NOTICE OF REMOVAL OF UNLIMITED CIVIL ACTION UNDER 28 U.S.C. §§1331, 1332
Case 8:19-cv-02477-DOC-DFM Document 1 Filed 12/20/19 Page 3 of 5 Page ID #:3



  1 California is the federal judicial district and division embracing the Superior Court

  2 of California for the County of Orange, where the State Court Action was filed.

  3            5.        Pursuant to 28 U.S.C. §§ 1446(d), BofA is filing this notice of removal
  4 with this Court, serving a copy of this notice upon Plaintiff, and filing a copy in the

  5 Superior Court of California for the County of Orange.

  6            6.        There are no other defendants named in the Complaint. See Exhibit 1
  7 (Complaint). Accordingly, no other defendants are required to join the notice of

  8 removal.

  9                            I. FEDERAL QUESTION JURISDICTION
 10            7.        This action is removable to the instant Court because it originally could
 11 have been filed in this Court pursuant to 28 U.S.C. §1441. This Court has original

 12 jurisdiction as conferred by 28 U.S.C. § 1331. The Complaint in the State Court

 13 Action alleges several claims against BofA, including a cause of action for

 14 violations of the Electronic Funds Transfer Act (“EFTA”), 15 U.S.C. §1693, et seq.

 15 Therefore, this action is a civil action of which this Court has original jurisdiction

 16 under 28 U.S.C. §1331, and is one which may be removed to this Court pursuant to

 17 the provisions of 28 U.S.C. §1441(a) & (c) because it arises under the EFTA, 15

 18 U.S.C. §1693, et seq. See, e.g., Compl. ¶¶36-40 (asserting an EFTA claim against
 19 BofA).

 20            8.        This Court has supplemental jurisdiction over all other claims asserted
 21 by Plaintiff pursuant to 28 U.S.C. § 1367(a) and 28 U.S.C. §1441 (c).

 22                                 II. DIVERSITY JURISDICTION
 23            9.        This action is removable to the instant Court because it originally could
 24 have been filed in this Court pursuant to 28 U.S.C. §1441. This Court has original

 25 jurisdiction as conferred by 28 U.S.C. §1332(a)(2) because there is complete

 26 diversity of citizenship among the parties and the amount in controversy exceeds
 27 $75,000.

 28

      70001.0583/15161380.1                             3
                              NOTICE OF REMOVAL OF UNLIMITED CIVIL ACTION UNDER 28 U.S.C. §§1331, 1332
Case 8:19-cv-02477-DOC-DFM Document 1 Filed 12/20/19 Page 4 of 5 Page ID #:4



  1 A.         Complete Diversity
  2            10.       Based on the Complaint, Plaintiff is domiciled in Orange County,
  3 California and is therefore a citizen of California. See Compl., ¶1.

  4            11.       Defendant Bank of America, N.A. is and at all times relevant was a
  5 citizen of the state of North Carolina, with its main office in North Carolina, as set

  6 forth in its charter.

  7            12.       There are no other defendants named in the Complaint. See Exhibit 1
  8 (Complaint).

  9            13.       Because Plaintiff is a citizen of California, and BofA is a citizen of
 10 North Carolina, complete diversity of citizenship exists. Thus, the citizenship of the

 11 parties to this action is completely diverse.

 12 B.         Amount In Controversy Exceeds $75,000
 13            14.       For diversity jurisdiction to exist, the amount in controversy must
 14 exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). The amount in

 15 controversy is simply an “estimate of the total amount in dispute, not a prospective

 16 assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d

 17 395, 400 (9th Cir. 2010) (9th Cir. 2010.)

 18            15.       The amount in controversy exceeds $75,000 in this action. As alleged
 19 in the Complaint, the total amount of unauthorized withdrawals was purportedly

 20 $77,000. Compl., ¶13. Therefore, the total amount in dispute exceeds $75,000.

 21 / / /

 22 / / /

 23 / / /

 24 / / /

 25 / / /

 26 / / /
 27 / / /

 28 / / /

      70001.0583/15161380.1                             4
                              NOTICE OF REMOVAL OF UNLIMITED CIVIL ACTION UNDER 28 U.S.C. §§1331, 1332
Case 8:19-cv-02477-DOC-DFM Document 1 Filed 12/20/19 Page 5 of 5 Page ID #:5



  1            WHEREFORE, BofA hereby removes Orange County Superior Court Case
  2 No. 30-2019-01111199-CU-BC-CJC to the United States District Court, Central

  3 District of California. BofA prays that this Court assumes jurisdiction over the

  4 action and determine it on the merits.

  5

  6 DATED: December 20, 2019                     SEVERSON & WERSON
  7
                                                 A Professional Corporation

  8

  9
                                                 By:         /s/ Katherine Figueroa
 10                                                              Katherine Figueroa
 11
                                                 Attorneys for Defendant BANK OF
 12                                              AMERICA, N.A. (also erroneously sued as
 13                                              Bank of America Corporation)

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

      70001.0583/15161380.1                             5
                              NOTICE OF REMOVAL OF UNLIMITED CIVIL ACTION UNDER 28 U.S.C. §§1331, 1332
